Citation Nr: 0108180	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-02 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the veteran timely filed a request for a waiver 
of recovery of an overpayment of improved pension benefits in 
the amount of $7876.00.

2.  Whether the veteran timely filed a request for a waiver 
of recovery of an overpayment of improved pension benefits in 
the amount of $479.25.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from July 1972 to January 
1973.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions rendered in August and November 1999 by 
the Committee on Waivers and Compromises (CWOC) at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  By a letter, dated January 28, 1996, the veteran was 
notified of the overpayment of $7876.00, his right to request 
waiver of recovery of the overpayment, and the fact that such 
a request must be filed within 180 days of that notice.

2.  The appellant's request for waiver of recovery of the 
overpayment of $7876.00 was received by VA in May 1999.

3.  The creation and subsequent notice to the veteran of the 
overpayment of $479.25 was no earlier than December 1, 1998.

4.  On May 25, 1999, the veteran requested waiver of recovery 
of the overpayment of $479.25.


CONCLUSIONS OF LAW

1.  The veteran's request for a waiver of recovery of an 
overpayment of improved pension benefits in the amount of 
$7876.00 was not timely filed.  38 U.S.C.A. § 5302(a) (West 
1991); 38 C.F.R. § 1.963(b) (2000).

2.  The veteran's request for a waiver of recovery of an 
overpayment of improved pension benefits in the amount of 
$479.25 was timely filed.  38 U.S.C.A. § 5302(a) (West 1991); 
38 C.F.R. § 1.963(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A request for waiver of an indebtedness other than for loan 
guaranty shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor. 
The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by either VA or postal authorities, or due to other 
circumstances beyond the debtor's control, that there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing. If the requester does substantiate that there was 
such a delay in the receipt of the notice of indebtedness, 
the 180-day period shall be computed from the date of the 
requester's actual receipt of the notice of indebtedness. 38 
U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 1.963(b) (2000).

I.  $7876.00

By a rating action, dated in July 1994, the RO granted the 
veteran a permanent and total disability rating for the 
purpose of receiving VA pension benefits, effective in 
January 1994.  In September 1995, the RO noted that the 
veteran was receiving Social Security benefits which he had 
not previously reported.  Consequently, the RO proposed to 
reduce the veteran's monthly pension benefit from $669.00 to 
$63.00, effective December 1, 1994.  The RO noted that if 
such a proposal were effected, the adjustment would result in 
an overpayment of benefits which had been paid to the 
veteran.  The RO stated that it would notify the veteran of 
the exact amount of the overpayment. 

In a letter, dated January 28, 1996, VA notified the veteran 
that he had been overpaid VA pension benefits in the amount 
of $7876.00.  It was noted that the veteran had 180 days to 
request waiver of the debt and that such request had to be in 
writing.  

Thereafter, the veteran filed a request for waiver of the 
overpayment in May 1999.  38 C.F.R. § 1.963(b).  That request 
was clearly made more than 180 days after notice to the 
appellant of the existence of his indebtedness.  Hence, he 
failed to file a timely request for waiver as authorized by 
law and applicable VA regulations.

The appellant has not contended there were any circumstances 
beyond his control which caused a delay in his receipt of the 
notification of the indebtedness.  Rather, on appeal, he 
alleges that in October 1995, shortly after receiving the 
September 1995 proposal to reduce his monthly rate of 
pension, he took exception to that reduction.  He responded 
that he could understand some sort of cut in his benefits but 
that a reduction to $63.00 a month would preclude him from 
buying clothes or medical necessities.  He maintains that 
such a statement indicated his intent to request a waiver of 
the ensuing overpayment.  However, the notice of the proposal 
to reduce his benefits was just that - a proposal.  While it 
afforded him an opportunity to submit evidence to show that 
the proposed action should not be taken, it did not finally 
establish that an overpayment had been created, nor did it 
set the amount of that overpayment.  Moreover, once the 
veteran was notified that the overpayment had, in fact, been 
created, he did not timely request a waiver or otherwise 
respond to that notice within 180 days, as set forth in the 
instructions.  Indeed, there is no evidence of any further 
communication, (including any correspondence which could be 
construed as a request for waiver), until his request for 
waiver was received in May 1999.  

In his May 1999 waiver request, the veteran maintains that at 
the time he received notice of the overpayment, he was in 
poor mental condition and was unable to clearly express his 
desire for a waiver.  There is no evidence, however, that the 
veteran was mentally impaired such that he could not respond 
to the request for waiver.  Moreover, the Board notes that 
the only reason for extending the 180 day time limit for 
submitting a request for waiver occurs in those cases where 
the veteran does not actually receive notice of the 
overpayment, e.g., as a result of an error by either VA or 
postal authorities, or due to other circumstances beyond the 
debtor's control.  The veteran does not contend, and the 
evidence does not show that such situations are present in 
this case.  Accordingly, the Board concludes that the veteran 
did not timely file a request for a waiver of an overpayment 
of improved pension benefits in the amount of $7876.00.

The U.S. Court of Veterans Appeals (now the U.S. Court of 
Appeals for Veterans Claims, hereinafter Court) has held 
that, in the context of a claim for burial benefits, 
timeliness of a claim is a threshold matter.  See Thompson v. 
Brown, 6 Vet. App. 436 (1994).  That is, if the claim is 
untimely, VA has no jurisdiction to consider the appeal 
further.  Moreover, in Sabonis v. Brown, 6 Vet. App. 426 
(1994), the Court noted that where, as here, the law and not 
the evidence is dispositive, a claim should be denied or an 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  The 
Board has no authority to disregard the Congressionally 
mandated limitations pertaining to timeliness standards for 
waiver requests; and, therefore, the appeal is denied.

II.  $479.25

A further review of the evidence shows that in December 1998, 
the veteran incurred an overpayment of VA improved pension 
benefits in the amount of $479.25.  Although a copy of the 
actual notice of overpayment has not been associated with the 
claims folder, a Veterans Benefits Counselor (VBC); a 
computer printout, dated in November 1999; and the decision 
by the CWOC, also dated in November 1999 show that the 
indebtedness of $479.25 was created no earlier than December 
1, 1998.  Moreover, the Statement of the Case, issued in 
December 1999, shows that the veteran was notified of that 
overpayment on December 1, 1998.  

The evidence also shows that on May 25, 1999, the veteran was 
interviewed by a VBC.  In a Report of Contact (VA Form 119), 
dated in January 2000, the VBC clearly remembered that he had 
filed a request for waiver of the indebtedness of $479.25.  
Indeed, that request was noted on VA Form 21-4138, which was 
received by VA on May 25, 1999.  That is within the 180 day 
time limit from December 1, 1998.  As such, the Board is of 
the opinion that with respect to the overpayment of $479.25, 
the veteran has filed a timely waiver request.  To that 
extent, the appeal is allowed.


ORDER

The veteran did not timely file a request for waiver of 
overpayment of improved disability pension benefits in the 
amount of $7876.00; and therefore, to that extent the 
benefits sought on appeal are denied.  

The veteran timely filed a request for waiver of overpayment 
of improved disability pension benefits in the amount of 
$479.25; and therefore, to that extent, the benefits sought 
on appeal are allowed.  


REMAND

In November 1999, the CWOC denied the veteran's request for 
waiver of the overpayment of $479.25, because it found that 
the veteran had not filed a timely request for waiver.  It 
confirmed that denial in a decision rendered in April 2000.  
Consequently, it did not reach the merits of the veteran's 
request for waiver.  

In light of the Board's decision that the veteran did submit 
a timely request for waiver of the overpayment of $479.25, 
the RO must now address the merits of that request.  It would 
be premature for the Board to take further action in this 
case, as such action could prejudice the appellant's claim.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

During the pendency of the appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, that law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the VA with respect to the duty to assist, 
and superceded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  The change in the law was applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

In light of the foregoing, the Board is of the opinion that 
further development of this case is warranted.  Accordingly, 
the case is remanded for the following actions:

The RO should undertake any indicated 
development and then readjudicate the 
issue of entitlement to waiver of 
recovery of an overpayment of improved 
pension benefits in the amount of 
$479.25.  In so doing, the RO must ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action until he is notified.  It must be emphasized, 
however, that he does have the right to submit any additional 
evidence and/or argument on the matter or matters the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372-373 (1999).



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

 

